Title: From John Quincy Adams to Abigail Smith Adams, 12 January 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



No. 12
My Beloved Mother.
St: Petersburg 12. January 1811.

The year eighteen hundred and ten according to Russian reckoning still exists—But as its last hours are upon the wing; and as the New-Year has already made the progress of almost half a month with you, I can no longer delay the opportunity of wishing you, and my dear father, and my George and John, and all the family around you, not the compliments of the Season, but a truly joyful year to be followed by many more.
The new-year’s day is always kept in this Country with great solemnity and festivity—Visits in person or by cards must be paid to the whole Circle of one’s acquaintance; and by the foreign Ministers to all the persons of distinction who frequent the Imperial Court—At Noon the mass is celebrated in the Imperial Chapel, after which there is a levee or as it is called here a Diplomatic Circle held by the Emperor at which the two Empresses attend. In the Evening there is a masked Ball at the Palace, for which from twelve to fifteen thousand tickets are issued, and to which of course all classes of the People are admitted—Although styled a masked Ball there are no Masks—The Court company go in dominos and Venetian dresses, and the people in all the various dresses of the different Provinces of the Empire—After the Ball, in which there is no dancing, there is a supper at the Hermitage to which a select party of two or three hundred persons receive special invitations.
Since I wrote you last which was on the 5/17 December I have had no letters from you or from any of my friends at Boston or Quincy—We have heard indirectly that Captain Beckford had arrived at Boston, but I have not yet received the acknowledgment of the receipt of any letters sent by him—From the time of his arrival until this letter reaches you, if you do not receive very frequent advices from us, it will not be our fault—We have written not only directly, but indirectly by the way of Archangel, of Riga, of Sweden and of England—and I now send this by the way of France.
I have received despatches from the Secretary of State, dated about the middle of October; and my wife has a letter from her mother, of 3. November—They were brought by the Essex frigate, which had a passage of only 23. days from Norfolk to L’Orient; and then by a Russian Courier who came in seventeen days from Paris.
The President’s Proclamation of 2. November, came by this opportunity; and according to present appearances I shall no longer have the means of writing to you by the way of England.—For the English Government still adhere to their orders in Council and instead of meeting the advances which France certainly made towards at least a less rancorous War, if not towards a Peace, have exasperated the Emperor Napoleon not only to persist in the Berlin and Milan decrees; but to extort a Declaration of War against Great-Britain by Sweden; to issue a new decree for burning all the English Merchandise which had been introduced by Contraband upon the Continent, and to annex the Hanseatic Cities as well as Holland to the French Empire.—The infatuation of the English Government about their Orders of Council continues in all its force; and France uses it as an argument to justify all her encroachments upon her neighbours—In all this England plays the losing game, though France has not succeeded yet in injuring essentially her Commerce. The king of England has had a new attack of his unhappy malady, and by the latest Accounts that we have there was a prospect that a Regency would become necessary—This might produce a revocation of the Orders of Council, and perhaps even a Negotiation for Peace.
We are all in as good health, as a family so numerous as ours can generally be expected to be—Within the last three weeks we have lost three of our most frequent and intimate associates—Mr: Harris, our consul—Mr: J.S. Smith and Mr: Jones—the two latter of those Gentlemen are pursuing their travels, and although they took different roads, expect to meet each other against Vienna in February—Mr: Harris is gone upon a tour for a couple of months to Archangel and Moscow. I had for some time thoughts of going with him; but concluded that I would not be advisable for both of us to be absent from this Capital at the same time.
Mrs: Johnson mentions in her letter to my wife, that she had lately heard from you that our boys were well—But the last letter that I have from you is dated 25. July, and the last from my brother is of 7. May.—We have received no regular file of Boston papers later than March; but now and then a few straggling, and for the most part federal papers—They generally deserve the application to them of a very excellent toast given at the Faneuil Hall dinner the last 4th: of July, in honour of the federal brethren at New-York—The prayer that they might “Shine, brighter and brighter unto the perfect day” was not less ingenious than it was pious, and if it could avail as much as the prayer of the righteous is authorized to expect, would be as profitable to the federalists at the Head-Quarters of good-principles as to their brethren of the Manhadoes.—They would all be the better for a little furbishing of intellect.
If we remain here the next Summer, I must request you to forward your letters, among other ways by that of France whenever a good opportunity may happen.—You can enclose them under cover to Mr: Jonathan Russell. Chargé des Affairs of the United States at Paris—There are Courier’s frequently passing between Paris and this City, by whom single letters can be sent; but not large packets. I say if we remain here the next Summer, because I am uncertain whether we shall or not—Mrs: Johnson writes that the American newspapers have announced that we shall return home—It is not at present my intention, but in the vicissitudes of human life we know not from one day to another what may befall us; or where we may be called—Wherever we may be, at lease one thing will be unchangeable, as long as the pulse of life shall beat at my heart—it is the dutiful affection of your Son—
A.